UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2523


NANNETTE F. BUCKNER,

                Plaintiff - Appellant,

          v.

JACOB LEW, Secretary, Department of the Treasury,

                Defendant – Appellee,

          and

TIMOTHY F. GEITHNER, Secretary, Department of the Treasury;
MARIAM G. GARVEY, Department of the Treasury; JACQUELINE ANN
BERRIEN; ROBERT L. HUNT, Area Director, South Atlantic Area,
Collections Operations,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-cv-00199-FL)


Submitted:   April 19, 2016                 Decided:   September 2, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Nannette F. Buckner, Appellant Pro Se.      Michael Gordon James,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Nannette   F.    Buckner    appeals   the   district      court’s   order

accepting in part and rejecting in part the magistrate judge’s

recommendation,      and    granting   Defendant’s    motion    for   summary

judgment in Buckner’s employment discrimination action.               Buckner

also appeals the district court’s order denying her motion for

reconsideration.       We    have   reviewed   the   record     and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.          Buckner v. Lew, No. 5:13-cv-00199-FL

(E.D.N.C. Sept. 30, 2015 & Nov. 2, 2015).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                       3